DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Amended claims 1, 41, 43, 44, 64, 117, 130, 150, 152, 162, 176, (10/11/2022), previously presented claims 2-8, 25, 29-30, 46, 74-78, 119, 166, 169-70, 174, and new claims 352-364, (10/11/2022), are pending in the instant application. 
Claims 21, 79, 116, and 140 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 9, 20, 22-24, 26-28, 31-40, 42, 45, 47-63, 65-73, 80-115, 118, 120-129, 131-139, 141-149, 151, 153-161, 163-165, 167-168, 171-173, 175, and 177-351 have been canceled.  

3.	The information disclosure statement (IDS) submitted on 10/11/2022, and 11/14/2022, are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

4.	Receipt of Applicant's arguments and amendments filed on 10/11/2022 is acknowledged.
 5.	The following previous rejections and objections are withdrawn in light of Applicant’s amendments filed on 9/13/2022:
(i)	the rejection of claims 1-8, 25, 29, 30, 41-44, 46, 64, 74, 76, 78, 115, 117, 119, 130, 150, 152, 162, 166, 169, 170, 174, 176, and 351 under 35 U.S.C. 112(b).
Applicant's arguments with respect to claims 1-8, 25, 29, 30, 41-44, 46, 64, 74, 76, 78, 115, 117, 119, 130, 150, 152, 162, 166, 169, 170, 174, 176, and 351 have been considered but are moot in view of the new ground(s) of rejection over amended claim 176.

6.	Applicant's arguments filed on 10/11/2022 have been fully considered and were persuasive in part. The new issues and remaining issues are stated below.

Claim Rejections - 35 USC § 112(a), lack of written description
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7a.	Claims 1-8, 25, 29-30, 41, 43-44, 46, 64, 74-78, 117, 119, 130, 150, 152, 162, 166, 169-170, 174, 176, and 352-364 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	This rejection is maintained for reasons of record set forth at pages 3-5 of the previous  Office action dated 7/11/2022.
Applicant argues that independent claim 1 has been amended to specify that the first and second target-binding domains of the first multi-chain chimeric polypeptide each independently comprise a soluble IL-18 or a soluble IL-12, and the first and second target-binding domains of the second multi-chain chimeric polypeptide each independently comprise a soluble IL-7 or a soluble IL-21, in view of the description in the specification and the knowledge in the art on the earliest effective filing date of the present application, one skilled in the art would have understood that Applicant was in possession of the first and second target- binding domains of the first multi-chain chimeric polypeptides and the first and second target- binding domains of the second multi-chain chimeric polypeptides recited in the presently claimed methods. Applicant has provided sequence alignments between SEQ ID NO: 23 in the specification with the sequences for Rhesus macaque (Macaca mulatta) IL-7 (Sequence ID: NP_991928018.1, dated August 25, 2016; enclosed as Exhibit A), white-faced capuchin (Cebus imitator) IL-7 (Sequence ID: NP_017377369.1, dated July 18, 2016); enclosed as Exhibit B), Nancy Ma’s night monkey (Aotus nancymaae) IL-7 (Sequence ID: XP_012306353.1, dated June 28, 2017; enclosed as Exhibit C), and gray mouse lemur (Microcebus murinus) IL-7 (Sequence ID: XP_012595471.1, dated February 24, 2017; enclosed as Exhibit D). SEQ ID NO: 23 is 96% identical to Rhesus macaque IL-7, 93% identical to white-faced capuchin IL-7, 91% identical to Nancy Ma’s night monkey IL-7, and 78% identical to gray mouse lemur IL-7. 
Furthermore, Applicant submits that, in view of the description in the specification and the knowledge in the art on the earliest effective filing date of the present application, those skilled in the art would have understood that Applicant was in possession of first and/or second target-binding domains that comprise a soluble IL-21, the specification provides an exemplary soluble human IL-21 of SEQ ID NO: 22, and that one skilled in the art would have understood which amino acids can be substituted in SEQ ID NO: 22 in view of the level of sequence conservation in IL-21 between different species known on the earliest effective filing date of the present application. Applicant has provided sequence alignments between SEQ ID NO: 22 in the specification with the sequences for black-capped squirrel monkey (Saimiri boliviensis) IL-21 (Sequence ID: XP_003936286.1, dated November 24, 2014; enclosed as Exhibit E), Rhesus macaque (Macaca mulatta) IL-21 (Sequence ID: NP_001181171.1, dated April 2, 2016; enclosed as Exhibit F), Ugandan red colobus (Piliocolobus tephrosceles) YL-21 (Sequence ID: XP_023073317.1, dated December 7, 2017; enclosed as Exhibit G), and gray mouse lemur (Tursiops truncates) IL-21 (Sequence ID: XP_004316627.1, dated January 12, 2017; enclosed as Exhibit H). SEQ ID NO: 22 is 97% identical to black-capped squirrel monkey IL-21, 96% identical to Rhesus macaque IL-21, 93% identical to Ugandan red colobus IL-21, and 84% identical to gray mouse lemur IL-21.
In addition, Applicant submits that, in view of the description in the specification and the knowledge in the art on the earliest effective filing date of the present application, those skilled in the art would have understood that Applicant was in possession of first and/or second target-binding domains that comprise a soluble IL-18, the specification provides an exemplary soluble human IL-18 of SEQ ID NO: 20, one skilled in the art would have understood which amino acids can be substituted in SEQ ID NO: 20 in view of the level of sequence conservation in IL-18 between different species known on the earliest effective filing date of the present application. Applicant has provided sequence alignments between SEQ ID NO: 20 in the specification with the sequences for Sumatran orangutan (Pongo abelii) IL-18 (Sequence ID: XP_002822516.2, dated February 28, 2018; enclosed as Exhibit I), olive baboon (Papio anubis) IL-18 (XP_003910750.1, dated July 26, 2017; enclosed as Exhibit J), Panamanian white-faced capuchin (Cebus imitator) IL-18 (Sequence ID: XP_017378747.1, dated July 18, 2016; enclosed as Exhibit K), and common jacchus (Callithrix jacchus) IL-18 (Sequence ID: XP_002754458.1, dated August 31, 2016; enclosed as Exhibit L). SEQ ID NO: 20 is 97% identical to Sumatran orangutan IL-18, 94% identical to olive baboon IL-18, 83% identical to Panamanian white-faced capuchin IL-18, and 81% identical to common jacchus IL-18.
Applicant submits that in view of the description in the specification and the knowledge in the art on the earliest effective filing date of the present application, those skilled in the art would have understood that Applicant was in possession of first and second target-binding domains that comprise a soluble IL-12 on the earliest effective filing date of the present application, the specification provides an exemplary soluble IL-12 of SEQ ID NO: 18. SEQ ID NO: 18 includes a copy of IL-12 p40 (SEQ ID NO: 14) and a copy of IL-12 p35 (SEQ ID NO: 16) separated by a linker. Applicant submits that one skilled in the art would have understood which amino acids can be substituted in SEQ ID NO: 18 in view of the high level of sequence conservation in IL-12 p40 and IL-12 p35 between different species known on the earliest effective filing date of the present application. Applicant has provided alignments between SEQ ID NO: 14 in the specification with the sequences for common marmoset (Pongo abelii) IL-12 p40 (Sequence ID: XP_002816186.1, dated February 28, 2018; enclosed as Exhibit M), Angola colobus (Colobus angolensis palliatus) IL-12 p40 (Sequence ID: XP_011803083.1, dated March 30, 2015; enclosed as Exhibit N), Nancy Ma’s night monkey (Aotus nancymaae) IL-12 p40 (Sequence ID: XP_012316474.1, dated June 28, 2017; enclosed as Exhibit O), and sperm whale (Physeter catodon) IL-12 p40 (Sequence ID: XP_007116474.1, dated February 23, 2018; enclosed as Exhibit P). SEQ ID NO: 14 is 98% identical to common marmoset IL-12 p40, 96% identical to Angola colobus IL-12 p40, 93% identical to Nancy Ma’s night monkey IL-12 p40, and 88% identical to sperm whale IL-12 p40.
However, contrary to Applicants arguments, to demonstrate the reduction to practice of a product requires working embodiments. In the instant case, Applicant has failed to demonstrate possession of all the claimed chimeric polypeptide products recited in independent method claim 1, as of the earliest effective filing date of the instant application.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention."
                The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
With respect to the demonstration of a reduction to practice of a generic invention, MPEP 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  
The above position is further supported by In re Clarke, 148 USPQ 665, (CCPA 1966), which held that:
“It appears to be well settled that a single species can rarely, if ever, afford support for a generic claim.  In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.21 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of a small genus such as halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably large number of reductions to practice would probably be necessary.”
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[The description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").
Thus, an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
MPEP § 2163.02 states, "[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed'". The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the "written description" inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. Fiers v. Revel, 25 USPQ2d 1601,1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications under the 35 USC §112 paragraph 1, "Revision 1" of Written Description Requirement (66 FR 1099-1111, March 25, 2008) state, "[possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (Id. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed. Applicant has failed to demonstrate a reduction to practice for the chimeric polypeptides as recited in independent method claim 1.  

Claim Rejections - 35 USC § 112(a), scope of enablement
7b.	Claims 1-8, 25, 29-30, 41, 43-44, 46, 64, 74-78, 117, 119, 130, 150, 152, 162, 166, 169-170, 174, 176, and 352-364 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of promoting the activation and proliferation of a natural killer cell, the method comprising (a) contacting a natural killer cell in a liquid culture medium comprising an effective amount of a first multi-chain chimeric polypeptide for a first period of time of 15 minutes to 4 hours; and (b) contacting the natural killer cell in a liquid culture medium comprising an effective amount of a second multi-chain chimeric polypeptide for a second period of time of 1 day to 30 days, wherein a first chimeric polypeptide in the first multi-chain chimeric polypeptide comprises an amino acid sequence set forth in SEQ ID NO:63 and a second chimeric polypeptide in the first multi-chain polypeptide comprises an amino acid sequence set forth in SEQ ID NO:65, and a first chimeric polypeptide in the second multi-chain chimeric polypeptide comprises an amino acid sequence set forth in SEQ ID NO:67 and a second chimeric polypeptide in the second multi-chain chimeric polypeptide comprises an amino acid sequence set forth in SEQ ID NO:69, does not reasonably provide enablement for an isolated soluble fusion protein complex as recited in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
This rejection is maintained for reasons of record set forth at pages 6-8 of the previous Office action dated 7/11/2022.
Applicant argues that independent claim 1 has been amended to specify that the first multi-chain chimeric polypeptide comprises a first chimeric polypeptide comprising a first target-binding domain, a soluble tissue factor domain, and a first domain of a pair of affinity domains, and a second chimeric polypeptide comprising a second domain of a pair of affinity domains and a second target-binding domain, where the first chimeric polypeptide and the second chimeric polypeptide in the first multi-chain chimeric polypeptide associate through the binding of the first domain and the second domain of the pair of affinity domains in the first multi-chain chimeric polypeptide, and the first target-binding domain and the second target-
binding domain in the first multi-chain chimeric polypeptide each independently comprise a soluble IL-18 or a soluble IL-12, and independent claim 1 has also been amended to specify that the second multi-chain chimeric polypeptide comprises a first chimeric polypeptide comprising a first target-binding domain, a soluble tissue factor domain, a first domain of a pair of affinity domains, and a second chimeric polypeptide comprising a second domain of a pair of affinity domains, and a second target-binding domain, where the first chimeric polypeptide and the second chimeric polypeptide in the second multi-chain chimeric polypeptide associate through the binding of the first domain and the second domain of the pair of affinity domains in the second multi-chain chimeric polypeptide, and the first target-binding domain and the second target-binding domain in the second multi-chain chimeric polypeptide each independently comprise a soluble IL-7 or a soluble IL-21. Furthermore, Applicant argues that, in view of the description in the specification and the knowledge in the art on the earliest effective filing date of the present application, those skilled in the art would have understood the structure of, and would have been able to make and use, the first multi-chain chimeric polypeptides and the second multi-chain chimeric polypeptides recited in the presently claimed methods without undue experimentation. However, contrary to Applicant’s arguments, the issue here is not how to make the instant chimeric polypeptides, but the issue here is that Applicant has failed to teach how to use the instant chimeric polypeptides, to be used in the instantly claimed method. The specification is non-enabling for a method of promoting the activation and proliferation of a natural killer cell, the method comprising (a) contacting a natural killer cell in a liquid culture medium comprising an effective amount of a first multi-chain chimeric polypeptide for a first period of time of 15 minutes to 4 hours; and (b) contacting the natural killer cell in a liquid culture medium comprising an effective amount of a second multi-chain chimeric polypeptide for a second period of time of 1 day to 30 days, wherein a first chimeric polypeptide in the first multi-chain chimeric polypeptide comprises an amino acid sequence set forth in SEQ ID NO:63 and a second chimeric polypeptide in the first multi-chain polypeptide comprises an amino acid sequence set forth in SEQ ID NO:65, and a first chimeric polypeptide in the second multi-chain chimeric polypeptide comprises an amino acid sequence set forth in SEQ ID NO:67 and a second chimeric polypeptide in the second multi-chain chimeric polypeptide comprises an amino acid sequence set forth in SEQ ID NO:69, not a method of contacting natural killer cells with the, for example, unlimited and unidentified number of variants of soluble IL-18, soluble IL-12, soluble IL-7 or soluble IL-21, which are encompassed by the scope of the claims. Claim 1, for example, is a single means claim (M.P.E.P. 2164.08(a)). In In re Hyatt, 708 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983), the Courts have held that: A single means claim, i.e. where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph. (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor). Since no material limitations for “promoter” or “inducer” have been recited in the claim and only a biological activity has been recited, the claim encompasses every conceivable structure (means) for achieving the stated property (result), a fact situation comparable to Hyatt. The claimed invention encompasses a method of contacting killer cells with polypeptides not envisioned or described in the specification. By application of the factors set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) quantity of experimentation, (2) guidance presented, (3) the predictability of the art, and (4) the breadth of the claims, in the instant application, the quantity of experimentation to determine which IL-18, IL-12, are encompassed by the scope of the claims is practically infinite and the guidance provided in the specification very little.  Therefore, it would require undue experimentation to determine which first multi-chain chimeric polypeptides and which second multi-chain chimeric polypeptides would be encompassed by the scope of the method claims.  The disclosure of using specific first multi-chain chimeric polypeptides and which second multi-chain chimeric polypeptides is clearly insufficient support under the first paragraph of 35 U.S.C. 112 for claims, which encompass a method of contacting natural killer cells with variants and analogs of domains recited in claim 1. In In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970), the Courts have held that:
"Inventor should be allowed to dominate future patentable inventions of others where those inventions were based in some way on his teachings, since some improvements while unobvious from his teachings, are still within his contribution, since improvement was made possible by his work; however, he must not be permitted to achieve this dominance by claims which are insufficiently supported and hence, not in compliance with first paragraph of 35 U.S.C. 112; that paragraph requires that the scope of the claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific law; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved." 
Furthermore, the amount of embodiments corresponding to the desirable first multi-chain chimeric polypeptides and which second multi-chain chimeric polypeptides may be innumerable.  Therefore, there are substantial scientific reasons to doubt the scope of enablement, as set forth above. Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  The specification does not describe a method of contacting natural killer cells with first multi-chain chimeric polypeptides and second multi-chain chimeric polypeptides as recited in claim 1, and since it is deemed to constitute undue experimentation to determine all the others, the disclosure is not commensurate with the scope of the claims.  It is suggested that by employing conventional claim language, the method claims be amended to include the specific polypeptides supported by the instant specification.
In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  Given the inherent unpredictability of physiological activity, which would include biological processes, i.e., methods of treatment, a certain amount of enablement beyond mere assertion must be required. Claim 1 as recited is not commensurate with the scope of the specification. Given the breadth of claim 1 in light of the predictability of the art as determined by the number of working examples, the level of skill of the artisan, and the guidance provided in the instant specification and the prior art of record, it would require undue experimentation for one of skill in the art to practice the claimed invention.

Claim rejections-35 USC § 112, second  paragraph
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
8a.	Claim 176 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended claim 176, line 3, is vague and indefinite because it recites “an age-related disease or condition”. The metes and bounds of this limitation are unclear. It is suggested that claim 176 be amended to recite the specific “age-related disease or condition” for which there is a basis in the instant specification.

Conclusion 
No claim is allowed.
Claims 1-8, 25, 29-30, 41, 43-44, 46, 64, 74-78, 117, 119, 130, 150, 152, 162, 166, 169-170, 174, 176, and 352-364 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646